PER CURIAM.
Upon appeal from a judgment awarded the receiver of a national bank for the avails of a life insurance policy assigned to it by its deceased debtor and his wife as additional security for a loan.
It appearing that though the debtor was an employee of the holding company which owned the stock of the bank no coercion was exercised either by the bank or the holding company to induce the debtor or his wife to execute the assignment, and that such coercion may not be inferred solely from unsupported fears that failure to assign would jeopardize his position with the company.
It further appearing that though in the policy the insured had named his wife, the appellant, as beneficiary, yet had reserved to himself the right at will to change the beneficiary, and there being therefore no vested right of the appellant to the policy, the insured was at liberty to assign it without regard to whether such assignment did or did not constitute a change of beneficiary, in pursuance of its terms (Mutual Benefit Life Insurance Co. v. Swett, 6 Cir., 222 F. 200, 201, Ann.Cas.1917B, 298), and that such assignment is not one conveying the appellant’s personal estate to *508satisfy her husband’s debts, in contravention of Section 13057, Michigan Compiled Laws, it is therefore ordered that the judgment below be and it is hereby affirmed.